               Case 1:20-cv-02009 Document 1 Filed 07/23/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

JUNGCHUL CHOI, A# 201 314 043,

 812 North River Road, Apt. 2C                 Case No. 1:20-cv-02009
 Mount Prospect, IL 60056

And,

HEEWON JO, A# 201 314 044,

 812 North River Road, Apt. 2C
 Mount Prospect, IL 60056

     Plaintiffs,

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

CHAD WOLF, Secretary of the Department of
Homeland Security,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528


                                          1
             Case 1:20-cv-02009 Document 1 Filed 07/23/20 Page 2 of 7




 KENNETH CUCCINELLI, Director of the
 United States Citizenship and Immigration
 Services,

 Serve: U.S. Citizenship & Immigration
        Services
        425 I. Street, N.W., Room 6100
        Washington, D.C. 20536

 and,

 KEVIN J. RIDDLE, Director of the Chicago
 Field Office of the United States Citizenship
 and Immigration Services,

 Serve: Kevin J. Riddle
        USCIS
        101 West Ida B. Wells Drive
        Chicago, IL 60605

   Defendants.


 COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’
 REFUSAL TO ADJUDICATE PLAINTIFF’S APPLICATION TO ADJUST STATUS

        Plaintiffs Jungchul Choi and Heewon Jo respectfully request a hearing before this

Honorable Court to make a determination on Plaintiffs’ application to adjust status, or

alternatively requesting that this Honorable Court issue a writ of mandamus compelling

Defendants to adjudicate Plaintiffs’ long-delayed applications to adjust status.

                                                 PARTIES
        1.     Plaintiffs Jungchul Choi and Heewon Jo are citizens of Republic of Korea.

        2.     Plaintiff Jungchul Choi is Plaintiff Heewon Jo’s spouse.

        3.     On August 31, 2018, Jungchul Choi’s employer filed an I-140 Petition for Alien

Worker on behalf of Mr. Choi.




                                                 2
                Case 1:20-cv-02009 Document 1 Filed 07/23/20 Page 3 of 7




          4.     Defendants approved the I-140 Petition on October 29, 2018. This approval

rendered Plaintiff Jungchul Choi eligible to adjust status and add Plaintiff Heewon Jo as a

derivative beneficiary in his application to adjust status.

          5.     Plaintiffs filed a timely I-485 Application for Adjustment of Status on August 31,

2018. Defendants assigned Receipt Number LIN1824251128 to Plaintiff Jungchul Choi’s

application, and Receipt Number LIN1824251141 to Plaintiff Heewon Jo’s application.

          6.     USCIS completed the fingerprinting and photographing of Jungchul Choi and

Heewon Jo as part of the processing of the pending application.

          7.     Since then, the Defendants have taken no action on the pending green card

application. The Defendants have refused and continue to refuse to conduct an interview on the

case.

          8.     Since Jungchul Choi and Heewon Jo filed the applications with USCIS, Plaintiffs

have made repeated requests to have the green card case finally adjudicated.

          9.     Despite numerous calls to USCIS and their attempts to prompt movement on the

case, Jungchul Choi and and Heewon Jo’s application to adjust status has remained pending far

longer than is reasonable.

          10.    USCIS has refused to adjudicate Jungchul Choi and Heewon Jo’s application in

accordance with applicable legal criteria.

          11.    Plaintiffs bring this action to compel the USCIS to finally adjudicate the pending

applications as required by law.

          12.    Defendant Department of Homeland Security (hereinafter sometimes referred to

as “the DHS”) is the agency of the United States that is responsible for implementing the petition

for alien relative provisions of the law and assisting the USCIS with background and security

checks.



                                                  3
             Case 1:20-cv-02009 Document 1 Filed 07/23/20 Page 4 of 7




       13.     Defendant United States Citizenship and Immigration Services (hereinafter

sometimes referred to as “the USCIS”) is the component of the DHS that is responsible for

processing adjustment of status applications.

       14.     Defendant Chad Wolf, the Secretary of the DHS, is the highest ranking official

within the DHS.      Wolf, by and through his agency for the DHS, is responsible for the

implementation of the Immigration and Nationality Act (hereinafter sometimes referred to as

“the INA”), and for ensuring compliance with applicable federal law, including the

Administrative Procedures Act (hereinafter sometimes referred to as “the APA”). Wolf is sued

in an official capacity as an agent of the government of the United States.

       15.     Defendant Kenneth Cuccinelli, Director of the USCIS, is the highest ranking

official within the USCIS. Cuccinelli is responsible for the implantation of the INA and for

ensuring compliance with all applicable federal laws, including the APA. Cuccinelli is sued in

an official capacity as an agent of the government of the United States.

       16.     Defendant Kevin J. Riddle is the Director of the USCIS Chicago Field Office and

is sued only in an official capacity, as well as any successors and assigns. The Chicago Field

Office has jurisdiction over applications for adjustment of status for immigrants in Mount

Prospect, IL, where Plaintiff resides. Riddle is responsible for the implantation of the INA and

for ensuring compliance with all applicable federal laws, including the APA. Kevin J. Riddle is

sued in an official capacity as an agent of the government of the United States.

                                    JURISDICTION AND VENUE

       17.     This Honorable Court has federal question jurisdiction over this cause pursuant to

28 U.S.C. § 1331, as it raises claims under the Constitution of the United States, the INA, 8

U.S.C. § 1101 et seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus

Act, 28 USC § 1361.



                                                 4
               Case 1:20-cv-02009 Document 1 Filed 07/23/20 Page 5 of 7




        18.     Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) Defendants are

agencies of the United States or officers or employees thereof acting in their official capacity or

under color of legal authority; (2) no real property is involved in this action, and; (3) the

Defendants all maintain offices within this district.

                                  FIRST CLAIM FOR RELIEF
                  (Agency Action Unlawfully Withheld and Unreasonably Delayed)

        For the first claim for relief against all Defendants, Plaintiffs allege and state as follows:

        19.     Plaintiffs reallege and incorporate by reference the foregoing paragraphs as

though fully set out herein.

        20.     The APA requires that “[w]ith due regard for the convenience and necessity of the

parties or their representatives and within a reasonable time, each agency shall proceed to

conclude a matter presented to it.”        5 U.S.C. § 555(b).        Section 555(b) creates a non-

discretionary duty to conclude agency matters. Litton Microwave Cooking Prods. v. NLRB, 949

F.2d 249, 253 (8th Cir. 1991). A violation of this duty is a sufficient basis for mandamus relief.

        21.     The APA permits this Honorable Court to “compel agency action unlawfully

withheld or unreasonably delayed.” 5 U.S.C. § 706(1).

        22.     Plaintiffs allege that the application has been in administrative processing beyond

a reasonable time period for completing administrative processing of the adjustment of status

application.

        23.     The combined delay and failure to act on Jungchul Choi and Heewon Jo’s

adjustment of status application is attributable to the failure of Defendants to adhere to their legal

duty to avoid unreasonable delays under the INA and the applicable rules and regulations.

        24.     There are no alternative adequate or reasonable forms of relief available to

Plaintiff.




                                                   5
              Case 1:20-cv-02009 Document 1 Filed 07/23/20 Page 6 of 7




        25.     Plaintiffs have exhausted all available administrative remedies in pursuit of a

resolution of this matter, including repeatedly requesting the processing of the case with the

USCIS via phone and InfoPass appointments.

                                   SECOND CLAIM FOR RELIEF
                               (Violation of Right to Due Process of Law)

        For the second claim for relief against all Defendants, Plaintiffs allege and state as

follows:

        26.     Plaintiffs reallege and incorporate by reference the foregoing paragraphs as

though fully set out herein.

        27.     The right to fundamental fairness in administrative adjudication is protected by

the Due Process Clause of the Fifth Amendment to the United States Constitution. Plaintiffs

may seek redress in this Court for Defendants’ combined failures to provide a reasonable and

just framework of adjudication in accordance with applicable law.

        28.     The combined delay and failure to act by Defendants has violated the due process

rights of Plaintiffs.

        29.     The combined delay and failure to act by Defendants has irrevocably harmed

Plaintiffs in the denial of an opportunity to claim lawful permanent resident status, as well as the

ability to sponsor family members for residence in the U.S. and in various other ways.

                                       REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs Jungchul Choi and Heewon Jo request the following relief:

        1.      That this Honorable Court assume jurisdiction over this action;

        2.      That this Honorable Court issue a writ of mandamus compelling Defendants to

promptly complete all processing of Jungchul Choi and Heewon Jo’s application to adjust status

within sixty days;




                                                 6
             Case 1:20-cv-02009 Document 1 Filed 07/23/20 Page 7 of 7




       3.      That this Honorable Court take jurisdiction of this matter and adjudicate Jungchul

Choi and Heewon Jo’s application to adjust status pursuant to this Court’s declaratory judgment

authority;

       4.       That this Honorable Court issue a writ of mandamus compelling Defendants to

issue a green card to Jungchul Choi and Heewon Jo;

       5.      That this Honorable Court issue a writ of mandamus compelling Defendants to

explain to Plaintiffs the cause and nature of the delay and inform Plaintiffs of any action they

may take to accelerate processing of the application to adjust status;

       6.      Attorney’s fees, legal interests, and costs expended herein, pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412;

       7.      Such other and further relief as this Honorable Court may deem just and proper.



                                                               RESPECTFULLY SUBMITTED
                                                                             July 22, 2020


                                                                        /s/ James O. Hacking, III
                                                                             James O. Hacking, III
                                                                       Hacking Law Practice, LLC
                                                                10900 Manchester Road, Suite 203
                                                                              St. Louis, MO 63122
                                                                                  (O) 314.961.8200
                                                                                  (F) 314.961.8201
                                                                 (E) jim@hackinglawpractice.com

                                                           ATTORNEYS FOR PLAINTIFFS
                                                       JUNGCHUL CHOI AND HEEWON JO




                                                 7
